Title: To James Madison from Elias Vander Horst, 30 March 1802 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


30 March 1802, Bristol. “As the Vessel is now on the point of Sailing I have only a moment left to enclose you the London Gazette Extraordinary, of yesterday’s date, containing an Acct. of the Signing of the Definitive Treaty of Peace, at Amiens, on the 27h. Instt.” Also encloses a few more newspapers and the last London price current.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

